Mr. Chief Justice Scott, dissenting: Dissenting, as I do, from the conclusion reached by a majority of the court, the public importance of the questions involved would seem to justify me in expressing my views at length of the whole case. The Monticello Female Seminary is a corporation created by a special charter granted by the legislature of the State in 1843. It is “an institution of learning,” in the sense those terms are used in the statute. Originally the corporation owned about eight acres of land. It is upon this tract the principal buildings are situated. Since the original buildings were erected the corporation has acquired four other distinct tracts of land, all contiguous to the tract it first owned, and all join it, except, perhaps, block 17. The record does not disclose whether block 17 joins the original tract or not. These four tracts of land were all assessed for taxation for the year 1881, in like manner as other real property was assessed for that year. The taxes not having been paid the property was returned delinquent, and the county collector made application to the county court for judgment against v such lands. The corporation appeared and filed objections to rendering any judgment against lands owned by it, as follows: First, because the defendant is an institution of learning; second, because all the property of the defendant institution, including the real estate on which the same is located, is used exclusively for the interests of the institution, and is not leased by said institution, or otherwise used with a view to profit; and third, because the property, real and personal, of the defendant institution is exempt from taxation under section 2 of the revenue laws of the State of Illinois. All the objections taken were overruled by the court,..and judgment rendered against the lands for the taxes due thereon, together with costs. The ease is brought to this court by the objector. There is no disagreement as to the facts of this case, and as the law applicable in such cases has been settled by the previous decisions of this court, it would seem there could be no need of much discussion. Northwestern University v. The People, 80 Ill. 333; Northwestern University v. The People, 86 id. 141; Presbyterian Theological Seminary v. The People, 101 id. 578. It is settled by these decisions that lands belonging to an institution of learning, upon which the buildings or “institutions” are not located, and which are not shown to be “used exclusively” for the interests of the corporation, are subject to taxation, as is the property of the citizen, and it makes no difference such lands might be leased and the profits devoted to the proper purposes of the corporation. Section 3, article 9, of the constitution, provides that property, both real and personal, “used exclusively” for certain charitable purposes enumerated, may be exempted from taxation. Accordingly the General Assembly has enacted, that among property exempted from taxation is “all property of institutions of learning, including the real estate on which the' institutions are located, not leased by such institutions, or otherwise used with a view to profit. ” It is under this clause of the statute the objecting corporation seeks exemption from taxation. It is proper the statute cited should be read in connection with the constitution on the same subject, and if there is any conflict the statute will be construed as conforming to the constitution. As was said in The Theological Seminary v. The People, it must therefore be understood the legislature only intended to exempt such property of institutions of learning as “may be used exclusively” for the objects and purposes of such institutions. The statute is imperative that lands belonging to institutions of learning, to be exempt from taxation, shall not be “leased by such institutions, or otherwise used with a view to profit. ” Keeping this construction of the statute in mind, the ease presents no serious difficulty. As has been seen, the original grounds belonging to the corporation, upon which its principal buildings are situated, consisted of about eight acres. This tract has never been listed for taxation. It is conceded it is exempt. The tracts of land assessed, of which complaint is made, have since been acquired by the corporation. The exact location of block 17 does not appear from anything in the record, nor does it appear what use, if any, is made of it. It would seem to be clear this tract is subject to taxation as is other property. There is no proof it is used for educational purposes, or for the use of the institution in any manner whatever. All that is shown is, this block of land is owned by the corporation, and there is, and can be, no reason assigned why it is not subject to taxation. There are two other tracts of land, one consisting of forty acres and the other of twenty acres, adjoining the original tract on which the seminary buildings are located, and only separated from it by division fences, that are used by the objector for pasturage, and for raising ordinary farm and garden products. The pasturage is used exclusively for horses and cows belonging to objector, and whatever hay, oats or corn is raised on these farm lands is fed to the stock. Nothing is sold from the premises. Connected with the institution there are about one hundred and seventy-five persons,— scholars, teachers and employés. The teachers and scholars are boarded in the seminary building, and the milk from the cows kept on these lands is used on the table and otherwise, as is done in families. The horses, kept in the same way, are used for conveying teachers, scholars and others to and from the station at the railroad, distant about three-fourths of a mile, and for hauling coal, and other work necessary to be done about the premises. Farm and garden products are raised that persons having charge of the institution may have the benefit of them. It is shown it is more profitable to do so than to depend on the market for needed supplies. What else is all this but using these lands “with a view to profit, ” within the meaning of the statute ? Using lands for pasturage and raising ordinary farm and garden products is not the “exclusive” use of such lands for the purposes of institutions of learning. It was certainly never intended by the legislature to exempt farms, either large or small, owned by institutions of learning, from taxation, although the profits derived therefrom might be used in the interests of such institutions, and the statute will bear no such construction. The General Assembly has manifested no intention to exempt farm lands belonging to institutions of learning from taxation. Exemptions to that extent would come within constitutional restrictions, and would, for that reason, be inoperative. The utmost the legislature has done is to exempt from taxation the lands on which the buildings or institutions are located, and which are used “exclusively” foi* the purposes of an institution of learning, and “not leased by such institution, or otherwise used with a view to profit,” and such exemption should not be enlarged by judicial construction. Of course these lands are not “leased” by the institution, but where they are used for raising the ordinary farm and garden products upon, I do not understand how it is possible to say they are not “used with a view to profit. ” It can only be done by arbitrarily saying so, without assigning any reason for the conclusion. As was said in The Northwestern University v. The People, supra: “An accurate description of the property, the tax upon which is in controversy, would seem to be, ‘property used for profit for the benefit of the university.’ ” It was held in that case that property to be used in farming, for manufacturing, or in trades, is property for farming, for manufacturing or for trade, and the purposes to which the resulting profits may be devoted does not change its character, and that, notwithstanding the “resulting profits” might be used for the benefit of an institution of learning, the property was not exempt from taxation under the statute. All the previous decisions of this court seem to be ignored in the opinion of a majority of the court, and not the slightest attention is paid to them. The decision of the county court conformed to the previous decisions of this court, and now its decision is reversed, and for what reason I am unable to discover. There ought to be some stability in the decisions of this, court, and when the constitution and a statute on any given subject have received a construction, that construction should not be departed from except for the most cogent reasons. So far as these tracts are concerned, I am also of opinion they are subject to taxation. As respects the other tract assessed, consisting of fourteen and three-fourths acres, I concur with the majority of the court that it is not subject to taxation. It is “not leased, or otherwise used with a view to profit. ” It is used “exclusively” for the purposes of the institution, as much as is the smaller tract upon which the principal buildings are located. In the views expressed in this dissenting opinion I am authorized to say that Mr. Justice Walker and Mr. Justice ScHOLFIBLD COnCUl'.